Exhibit 10.1

 



TENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Tenth Amendment to Loan and Security Agreement is entered into as of
February 12, 2019 (the “Amendment”), by and among TELKONET, INC. (“Borrower”)
and HERITAGE BANK OF COMMERCE (“Bank”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016, that certain Third Amendment to Loan and Security Agreement
dated as of January 25, 2017, that certain Fourth Amendment to Loan and Security
Agreement dated as of March 29, 2017, that certain Fifth Amendment to Loan and
Security Agreement dated as of August 29, 2017, that certain Sixth Amendment to
Loan and Security Agreement dated as of October 23, 2017, that certain Seventh
Amendment to Loan and Security Agreement dated as of February 2, 2018, that
certain Eighth Amendment to Loan and Security Agreement dated as of April 5,
2018 and that certain Ninth Amendment to Loan and Security Agreement dated as of
November 7, 2018 (collectively, the “Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.                   The following definitions set forth in Section 1.1 of the
Agreement are amended and restated in their entirety to read as follows:

 

“Credit Card Sublimit” means a sublimit for credit card transactions under the
Revolving Facility not to exceed Fifty Thousand Dollars ($50,000).

 

“Revolving Maturity Date” means September 30, 2020, subject to Section 6.9(c).

 

2.Section 6.9(a) of the Agreement is amended and restated in its entirety to
read as follows:

 

(a)                 Asset Coverage Ratio. Borrowers shall maintain a minimum
ratio of unrestricted cash maintained at Bank plus all Eligible Accounts to all
Obligations owing to Bank of at least 1.50 to l .00, measured on a monthly
basis.

 

3.Section 6.9(b) of the Agreement is amended and restated in its entirety to
read as follows:

 

(b) EBITDA. Measured as of the end of each fiscal quarter, the maximum year-to-
date EBITDA loss for Telkonet, Inc. shall not exceed the amounts set forth
below:

 

Fiscal Quarter Ending Year-to-Date EBITDA Loss December 31, 2018 ($2,090,000)
March 31, 2019 ($733,000) June 30, 2019 ($542,000) September 30, 2019 ($605,000)
December 31, 2019 ($685,000)

 

Notwithstanding the foregoing, if Telkonet, Inc. fails to comply with the
foregoing required EBITDA covenant as of any particular quarterly measurement
date (the “Measurement Date”), Borrowers shall be deemed in compliance with this
Section 6.9(b) if Borrowers’ unrestricted cash maintained in its accounts at
Bank (x) is in excess of $2,000,000 at all times during the fiscal quarter
ending on such Measurement Date and (y) continues to be in excess of $2,000,000
at all times following the Measurement Date, until Borrower is in compliance
with the EBITDA covenant as of a subsequent Measurement Date.

 

 



 1 

 

 

4.                   Exhibit D to the Agreement is replaced in its entirety with
the Exhibit D attached hereto.

 

5.                   Borrower represents and warrants that the representations
and warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.

 

6.                   Unless otherwise defined, all initially capitalized terms
in this Amendment shall be as defined in the Agreement. The Agreement, as
amended hereby, shall be and remain in full force and effect in accordance with
its respective terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

7.                   This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original hereof.

 

8.                   As a condition to the effectiveness of this Amendment, Bank
shall have received, in form and substance satisfactory to Bank, the following:

 

(a)                 the original signed Amendment, duly executed by Borrower;

 

(b)                corporate resolutions and incumbency certificate, duly
executed by Borrower;

 

(c)                 payment of the renewal facility fee of $10,000 that was due
on September 30, 2018 pursuant to Section 2.5(b) of the Agreement, plus all Bank
Expenses incurred through the date of this Amendment; and

 

(dc) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 



  TELKONET, INC.           By: /s/ Richard E. Mushrush                 Name:
Richard E. Mushrush   Title: CFO           HERITAGE BANK OF COMMERCE       By:
/s/ Karla Schrader                           Name: Karla Schrader   Title: VP  
 

 

 



 

 



 3 

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO:HERITAGE BANK OF COMMERCE  FROM:TELKONET, INC.



 

The undersigned authorized officer of Telkonet, Inc., on behalf of all
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (the “Agreement”), (i)
Borrower is in complete compliance for the period ending ________________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

[image_001.jpg] 

 



 4 

